Campbell, J.,
delivered tbe opinion of tbe court.
Tbe complainant bad an express lien on the land by virtue of the stipulation of the note for the purchase-money, that it should, be a lien on the land. Baker v. Field, MS.; Eskridge v. M'Clure, 2 Yerger, 84; Osborne v. Royer, 1 Lea (Tenn.), 217. Being an express lien by contract, and not a vendor’s lien, it attended the note in its transfer, and was not lost by its assignment. Stratton v. Grold, 40 Miss. 778.
The complaint of the defendant, that she did not acquire title to the land by the conveyance of Mrs. Green and her husband, because Mrs. Green might at any time avoid the conveyance as one made for the separate debt of her husband, is unfounded. The consideration of her conveyance was the payment to Hobson of part of the purchase-money of the land conveyed, and the note of the appellee for the remainder, payable to Mrs. Green. It was competent for Mrs. Green to devote the price of the land, when paid, to any use which she approved; and it was devoted to her own use in this transaction, as the land conveyed by Hobson to her husband, and paid for by her, in part, by her conveyance of the land in controversy to the appellee, was held by her husband, pro tanto, “ only as trustee for her use.” Code 1857, p. 336, art. 24. Upon the facts presented by this record, Mrs. Green cannot successfully assail the title vested by her conveyance in the appellee.

Decree reversed and decree here for the appellant.